GENWORTH VARIABLE INSURANCE TRUST GENWORTH GOLDMAN SACHS ENHANCED CORE BOND INDEX FUND REGISTRATION # 811-22205 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 03/08/10 Ameriprise Financial Morgan Stanley Credit Suisse Securities, Goldman Sachs, Morgan Stanley, Merrill Lynch, HSBC, JPMorgan, Wells Fargo 06/21/10 Covidien International Finance SA Morgan Stanley Barclays Capital, Goldman Sachs, Morgan Stanley, Banc of America, BNP Paribas, Citigroup Global Markets, Deutsche Bank 08/02/10 Citigroup, Inc. Citigroup Citigroup Global Markets Inc, Deutsche Bank Securities Inc, Goldman Sachs & Co, RBS Securities Corp, UBS Securities LLC, Aladdin Capital LLC, BNP Paribas, Credit Suisse Securities USA LLC, Intesabei SpA/Chicago RBC Capital Markets, Societe Generale Securities Corp, SunTrust Robinson Humphrey, TD Securities, Unicredito Italiano, Williams Capital Group LP 08/09/10 Anadarko Petroleum Corp JP Morgan Securities Barclays Capital, Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan, Morgan Stanley, UBS Securities LLC 09/07/10 Hospira, Inc. Citigroup Global Markets Citigroup Global Markets Inc, Morgan Stanley, RBS Securitites Corp, Bank of America Merrill Lynch, BTMU Capital Corp, Goldman Sachs & Co, US Bank Capital Markets, Wells Fargo & Co 09/07/10 Medco Health Solutions Deutsche Bank Deutsche Bank Securities Inc, Goldman Sachs & Co, Mitsubishi UFJ Securities USA Inc, Bank of America Securities LLC, Barclays Capital, Citigroup Global Markets Inc, Daiwa Capital Markets America Inc, JP Morgan Securities, KeyBane Capital Markets, Mizuho Securities USA Inc, PNC Capital Markets, RBS Securities Corp, Scotia Capital Inc, UBS Securities, Wells Fargo Securities LLC 09/22/10 Liberty Property LP Wachovia Banc of America Securities LLC, Citigroup Global Markets Inc, Wells Fargo Securitites LLC, Goldman Sachs & Co, JP Morgan Securities, Morgan Stanley & Co Inc, RBS Securities Inc, Scotia Capital Inc, SunTrust Robinson Humphrey Inc, UBS Securities LLC, US Bancorp Investments Inc 09/27/10 NBC Universal Morgan Stanley Bank of America Merrill Lynch, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan Securities, Morgan Stanley, Bank of Tokyo-Mitsubishi UFJ, Barclays Capital, Blaylock & Co Inc, BNP Paribas, CastleOak Securities LP, Credit Suisse, Deutsche Bank Securities Inc, Loop Capital Markets LLC, Samuel A Ramirez & Co Inc, UBS Securities, Wells Fargo & Co, Williams Capital Group LP 09/28/10 BP Capital Markets Citigroup Barclays Captial, BNP Paribas Securities Corp, Citigroup Global Markets Inc, Goldman Sachs & Co, HSBC Securities, Mizuho Securities USA Inc, Morgan Stanley & Co Inc, RBS Securities Inc, Santander Investment Securities Societe Generale, Credit Suisse Securities USA LLC, Scotia Capital Inc, SG Americas Securities LLC, Standard Chartered Bank (US), UBS Securities LLC 12/09/10 Life Technologies Corp Banc of America Merrill Lynch Bank of America Merrill Lynch, Mitsubishi UFJ Securities, USA Inc, RBS Securities Corp, Citigroup Global Markets Inc, DNB Nor Markets Inc, Goldman Sachs & Co, JP Morgan Securities
